     Case 2:18-cv-00038-KJM-CKD Document 41 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER J. REED,                                      No. 2:18-cv-0038 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    D. LEATHERMAN, et al.,
15                        Defendants.
16

17            Plaintiff is a California prisoner proceeding pro se. On April 24, 2018, the court granted

18   plaintiff’s request to proceed in forma pauperis. Pursuant to 28 U.S.C. §§ 1914(a) and

19   1915(b)(1), plaintiff still must pay the $350 filing fee for this action, but is permitted to pay it in

20   installments. To that end, the Director of the California Department of Corrections and

21   Rehabilitation was ordered to collect an initial amount from plaintiff’s inmate trust account

22   statement, consistent with statutory terms, and forward that amount to the court. ECF No. 7.

23   After the initial amount was collected and sent to the court, the Director was instructed to collect

24   the remainder of the filing fee as follows:

25                   [The Director] shall collect from plaintiff’s prison trust account
                     monthly payments in an amount equal to twenty percent (20%) of the
26                   preceding month’s income credited to the prisoner’s trust account
                     and forward payments to the Clerk of the Court each time the amount
27                   in the account exceeds $10.00 in accordance with 28 U.S.C. §
                     1915(b)(2), until the $350.00 filing fee for this action has been paid
28                   in full. . .
                                                        1
     Case 2:18-cv-00038-KJM-CKD Document 41 Filed 02/11/21 Page 2 of 3


 1           On October 5, 2020, plaintiff filed a motion objecting to the manner in which money has

 2   been deducted from his trust account. On July 14, 2020, then again on October 18, 2020,

 3   plaintiff’s trust account was credited with $100. ECF No. 36 at 6. The parties agree that on both

 4   occasions, calculations were made as to which portion of those deposits would be deducted from

 5   plaintiff’s account and ultimately sent to the court pursuant to the court’s collection order, and

 6   then a hold was placed on plaintiff’s account for those amounts. As to the July deposit, it was

 7   determined that $10.21 would be deducted and sent to the court. Id. As for the October deposit,

 8   it was determined that $10.05 would be deducted and sent to the court. Id. The trust account

 9   statement provided by plaintiff indicates the amounts were not actually deducted from plaintiff’s

10   account until the first day of the following month (i.e. August 1st and October 1st respectively).

11   Id. Plaintiff alleges the practice of placing a hold on plaintiff’s account until the first day of the

12   next month violates the terms of the court’s April 24, 2018 collection order. The court disagrees.

13           Essentially, prison officials collected amounts due for the filing fee on or near the days

14   $100 was deposited into plaintiff’s account. Under the terms of the court’s collection order, there

15   is no set day of the month upon which collection should be made. However, the calculation upon

16   which the amount to be collected is determined and actual collection can occur no more than once

17   per month. Again, it appears the calculation as to how much would be collected and at least

18   constructive collection occurred shortly after money was deposited into plaintiff’s account on

19   July 14, 2020 and then again on October 18, 2020. Since, the calculations and collections were

20   more than a month apart, there is no violation of the court’s April 24, 2018 order.
21           Plaintiff has filed a motion asking that the court sanction Warden J. Gastelo for not filing

22   an adequate response to the court’s November 3, 2020 order in which the court asked the Warden

23   “whether a hold was placed on plaintiff’s inmate trust account on July 21, 2020 so funds would

24   be available to send to this court on August 1, 2020 in partial satisfaction of the filing fee due in

25   this action.” The court finds that the Warden’s response (ECF No. 35), when considered with

26   counsel for defendants’ clarification of the response (ECF No. 37) amounts to an affirmative
27   /////

28   /////
                                                         2
     Case 2:18-cv-00038-KJM-CKD Document 41 Filed 02/11/21 Page 3 of 3


 1   response to the court’s inquiry. Since the court’s question has been adequately answered,

 2   sanctions are not warranted.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Plaintiff’s October 5, 2020 “motion for court order” is denied; and

 5           2. Plaintiff’s December 7, 2020 motion for sanctions is denied.

 6   Dated: February 10, 2021
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     reed0038.$
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
